 8:20-cr-00317-RFR-SMB Doc # 114 Filed: 07/27/21 Page 1 of 1 - Page ID # 226




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                 )
                                          )
                   Plaintiff,             )                8:20CR317
                                          )
      vs.                                 )
                                          )
JESUS GODINEZ-CONTRERAS and               )                  ORDER
SALVADOR RODRIGUEZ-PORTILLO,              )
                                          )
                   Defendant.


        This matter is before the court on defendant Jesus Godinez-Contreras’
Unopposed Motion to Continue Trial [111]. Counsel needs additional time to meet with
his client and prepare for trial. For good cause shown,

        IT IS ORDERED that the Unopposed Motion to Continue Trial [111] is granted,
as follows:

      1. The jury trial, for both defendants, now set for August 9, 2021 is continued
         to October 5, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s
         date and October 5, 2021, shall be deemed excludable time in any
         computation of time under the requirement of the Speedy Trial Act. Failure to
         grant a continuance would deny counsel the reasonable time necessary for
         effective preparation, taking into account the exercise of due diligence. 18
         U.S.C. § 3161(h)(7)(A) & (B)(iv).

      DATED: July 27, 2021.

                                       BY THE COURT:


                                       s/ Susan M. Bazis
                                       United States Magistrate Judge
